Citation Nr: 1642090	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  15-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES


1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right hip disorder.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a prostate disorder.  

6.  Entitlement to service connection for sleep apnea.  

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a pulmonary disorder.  

8.  Entitlement to an effective date prior to September 19, 2014, for the award of service connection for schizophrenia.

9.  Entitlement to an initial rating in excess of 70 percent for schizophrenia.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

11.  Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1974 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The issue of entitlement to a TDIU, which was raised by the Veteran's representative in August 2016, is considered part and parcel of the claim for an increased rating for schizophrenia.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development to ensure that they are afforded every consideration. 

The Veteran has received ongoing and regular treatment from VA since 1978.  While many of his records have been obtained, it does not appear that they are complete as there are several gaps in time within the records.  For example, at present associated with the file are treatment records from the Court Street VA facility, dated from November 1978 to May 1981, from July 1984 to October 1984, and from August 1987 to October 1987; and from the Jamaica Plain VA treatment facility, dated from November 2013 to September 2014.  The December 2014 rating decision and the September 2015 statement of the case (SOC) also reference treatment records from the Boston VA treatment facility, dated from February 1997 to December 2014; however, the Board is unable to locate these records in the file.  Thus, the Veteran's complete VA treatment records must be obtained and associated with the file.  

Further, in an August 2016 statement the Veteran's representative reported that the Veteran was receiving disability benefits from the Social Security Administration (SSA) for schizophrenia and had been awarded SSA disability benefits as far back as twenty years ago for that condition.  Information from SSA shows that the Veteran was awarded benefits in 1985.  However, it does not appear that his SSA records have been obtained.  Appropriate efforts to obtain them must be made on remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The Veteran has also reported receiving treatment at a private facility, the Boston Medical Center, for his right hip.  Although he did not respond to the RO's November 2014 request concerning these records, as the case must be remanded additional efforts should be undertaken to obtain them.  The Veteran should also be afforded a current VA examination to assess the severity of his schizophrenia.

Finally, in a September 2015 rating decision the RO determined that the Veteran was not competent to handle disbursement of funds.  The Veteran, through his attorney, submitted a timely notice of disagreement with this decision in September 2016.  The Board is therefore obligated to remand the issue for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter concerning the issue of entitlement to a total disability rating based on individual unemployability.  He should also be provided with and asked to complete and return a VA Form 21-8940.

2.  Ensure that the Veteran's complete VA treatment records, to include all archived records, from the Court Street/Boston, Jamaica Plain/Boston, and Bedford VA treatment facilities, dated from March 1978 to the present, have been obtained and associated with the file.  

3.  Make arrangements to obtain from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  

4.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his schizophrenia.  The claims file must be provided to the VA examiner for review.

The examiner should use the appropriate Disability Benefits Questionnaire(s) (DBQs) to assess the severity of the Veteran's service-connected schizophrenia.  All symptoms and clinical findings associated with this condition must be reported in detail.

The examination report must include a complete rationale for all opinions and conclusions reached

5.  Issue a statement of the case (SOC) with respect to the issue of whether the Veteran is competent to handle disbursement of VA funds, and notify the Veteran and his attorney of the need to timely file a Substantive Appeal to perfect an appeal on this issue.

6.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



